Meyer, J.
(dissenting). The pervasiveness of special districts in modern living is clear, the Metropolitan Regional Planning Council having documented some years *319ago the existence of no less than 1,500 such districts in the metropolitan area for such diverse purposes as the operation of schools and fire departments on the one hand and the operation of an escalator in a railroad station on the other. While there may properly be a basis for distinction as to the latter type district, I cannot agree that the community interest in the quality of a factor of life as important as water is less than its interest in public education (cf. Kramer v Union School Dist., 395 US 621, 630), and would, therefore, reverse.
Chief Judge Cooke and Judges Jasen, Gabrielli and Jones concur with Judge Wachtler; Judges Fuchsberg and Meyer dissent and vote to reverse in separate dissenting opinions.
Order affirmed, with costs.